Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
first day of January 2006 (the “Effective Date”), by and among VIRGIN RIVER
CASINO CORPORATION, a Nevada corporation, RBG, LLC, a Nevada limited liability
company, and CASABLANCA RESORTS, LLC, a Nevada limited liability company
(collectively, the “Company”), and Curt Mayer (the “Executive”).

RECITALS

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

WHEREAS, the Executive desires to accept employment with the Company on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the Company and the
Executive (each a “Party” and collectively the “Parties”) agree that the
foregoing recitals are true and as follows:

AGREEMENT

1.             DEFINITIONS: In addition to certain terms defined elsewhere in
this Agreement, the following terms shall have the following respective
meanings:

1.1           “Affiliate” shall mean any Person who controls, is controlled by,
or is under common control with the Company.

1.2           “Annual Review” shall have the meaning as provided in Section 3.1.

1.3           “Base Salary” shall have the meaning as provided in Section 3.1.

1.4           “Buyout Payment” shall have the meaning as provided in Section 7.

1.5           “Cause” shall mean that the Executive:

(a)           has been formally charged with or convicted of any felony,
including any crime involving fraud, theft, embezzlement, dishonesty or moral
turpitude during the Term;

(b)           has been found unsuitable to hold a gaming license by a Gaming
Authority;

(c)           has failed to abide by the Company’s policies and procedures that
are reasonably and consistently enforced;

(d)           has engaged in misconduct, failed to follow a reasonable
directive, including any reasonable directive given by the Board, or engaged in
material inattention to the Company’s business;


--------------------------------------------------------------------------------




(e)           has failed to perform the duties required of the Executive up to
the standards established by the Company;

(f)            has materially breached this Agreement;

(g)           has engaged in acts or omissions that constitute gross negligence
or willful misconduct resulting, in either case, in material economic harm to
the Company; or

(h)           has engaged in excessive absenteeism.

1.6           “Change in Control” shall be deemed to have occurred if (a) there
is a sale or exchange of outstanding stock of any class, as applicable, or
membership interest in the Company to a third party, the result of which leaves
the Existing Majority Equity Holder with less than 50% of the beneficial
ownership in the surviving entity(ies); (b) there is a sale of all or
substantially all of the assets of the Company; or (c) Robert R. Black, Sr. is
no longer the Chief Executive Officer or equivalent of the Company as a going
gaming concern. For purposes of this Section 1.6, “beneficial ownership” shall
have the same meaning as defined in Rules 13d-13d-5 under the Securities
Exchange Act of 1934, as amended, except that a Person shall be deemed to have
“beneficial ownership” of all shares or membership interest that any such Person
has the right to acquire, whether such right is immediately exercisable or only
after the passage of time.

1.7           “Company Property” shall mean all items and materials that are
created, compiled, existing, or received by the Company during the course of the
Executive’s employment with the Company, all items and materials provided by the
Company to the Executive, or to which the Executive has access, in the course of
his employment, including, without limitation, all files, records, documents,
drawings, specifications, memoranda, notes, reports, manuals, equipment,
computer disks, videotapes, drawings, blueprints, other similar items relating
to or emanating from the Company, its Affiliates or their respective customers,
whether prepared by the Executive or others, and any and all copies, abstracts
and summaries thereof.

1.8           “Competing Business” shall mean any Person engaged in the gaming
industry that directly or through an Affiliate conducts its gaming business
within the Restricted Area.

1.9           “Confidential Information” shall mean all nonpublic and/or
proprietary information respecting the business of the Company or any Affiliate,
including, without limitation, its patrons, customer lists, products, programs,
projects, promotions, marketing plans and strategies, business plans or
practices, business operations, employees, invitees, research and development
products or information, intellectual property, software, databases, trademarks,
pricing information and accounting and financing data. Confidential Information
also shall include information concerning the Company’s or any Affiliate’s
customers, such as their identity, address, preferences, playing patterns and
ratings or any other information kept by the Company or any Affiliate concerning
its customers regardless of whether such information has been reduced to
documentary or tangible form. Confidential Information does not include
information that is, or becomes, available to the general public unless such
availability occurs through an unauthorized act on the part of the Executive.

1.10         “Disability” shall mean a physical or mental incapacity that occurs
during the Term that prevents the Executive from performing, with reasonable
accommodation, the essential functions of his position with the Company for a
minimum period of ninety (90) days. In the Event of Disability, the Executive
hereby agrees to submit to medical examinations by a licensed healthcare
professional selected by the Company, in its sole discretion, to determine
whether a Disability exists. In addition, the Executive may submit to the
Company documentation of a Disability, or lack thereof, from a licensed
healthcare professional of his choice. Following a determination of a Disability
or lack of Disability by the

2


--------------------------------------------------------------------------------




Company’s or the Executive’s licensed healthcare professional, the other Party
may submit subsequent documentation relating to the existence of a Disability
from a licensed healthcare professional selected by such other Party. In the
event that the medical opinions of such licensed healthcare professionals
conflict, such licensed healthcare professionals shall appoint a third licensed
healthcare professional to examine the Executive, and the opinion of such third
licensed healthcare professional shall be dispositive.

1.11         “Existing Majority Equity Holder” shall mean Robert R. Black, Sr.

1.12         “Gaming Authorities” shall mean the federal, state and local
governmental, regulatory and administrative authorities, agencies, boards and
officials responsible for or involved in the regulation of gaming or gaming
activities in any jurisdiction and, within the State of Nevada, specifically,
the Nevada Gaming Commission and the Nevada State Gaming Control Board.

1.13         “Good Reason” shall mean and exist if, without the Executive’s
prior written consent, one or more of the following events occurs:

(a)           the Executive is given or is assigned significant duties or
responsibilities that are inconsistent, in any material respect, with the
position of Chief Financial Officer;

(b)           the Executive is required to relocate from, or maintain his
principal office outside of, Clark County, Nevada;

(c)           the Company fails to agree to or to actually indemnify the
Executive for his actions and/or inactions, as either a director or an officer
of the Company, in accordance with Nevada law and specifically NRS Chapter 78
and NRS Chapter 86, as applicable, and/or the Company fails to maintain
commercially reasonable levels of directors’ and officers’ liability insurance
coverage for the Executive when such insurance is available.

1.14         “Long Term Incentive Awards” shall have the meaning as provided in
the Long Term Incentive Plan.

1.15         “Long Term Incentive Plan” or “LTIP” shall mean the long term
incentive plan as that plan is eventually formulated and implemented by the
Company.

1.16         “Membership Interest” shall mean the membership interest held by
any member of the Company.

1.17         “NRS” shall mean the Nevada Revised Statutes, as amended.

1.18         “Person” shall mean a natural person, any form of business and any
other non-governmental legal entity including, but not limited to, a
corporation, partnership, trust, or limited liability company.

1.19         “Restricted Area” shall mean the area within a 25 mile radius of
any casino operated by the Company or any of its affiliates or within a 25 mile
radius of any site for which the Company or any of its affiliates has applied
for a gaming license during the Restriction Period.

1.20         “Restriction Period” shall mean the period expiring at 11:59 p.m.
on that date immediately preceding the two (2) year anniversary of the effective
date of (a) the termination of this Agreement by the Company for Cause; or (b)
the termination of this Agreement by the Executive without

3


--------------------------------------------------------------------------------




Good Reason. Provided that the Restriction Period shall be one hundred eighty
(180) days in the event that Executive is terminated by the Company Without
Cause pursuant to Section 6.3.

1.21         “Term” shall have the meaning as provided in Section 2.2.

1.22         “Voting Stock” shall mean capital stock of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

2.             TERM; POSITION AND RESPONSIBILITIES.

2.1           Employment Accepted. The Company hereby employs the Executive, and
the Executive hereby accepts employment with the Company, for the Term, in the
position and with the responsibilities set forth in Section 2.3 and upon such
other terms and conditions as are stated in this Agreement.

2.2           Term. This Agreement shall be for a term of three (3) years
commencing on the Effective Date and expiring at 11:59 p.m. on that date
immediately preceding the three (3) year anniversary of the Effective Date,
unless earlier terminated as provided herein (the “Term”).

2.3           Responsibilities. During the Term, the Executive shall be employed
as Chief Financial Officer of the Company and shall have such responsibilities
as are commensurate with the title of Chief Financial Officer. During the Term,
the Executive shall devote his full time and attention to the business and
affairs of the Company and shall use commercially reasonable efforts, skills and
abilities to promote the Company’s interests. Anything set forth herein to the
contrary notwithstanding, the Executive shall not be precluded from engaging in
charitable and community affairs and managing his personal investments.

3.             COMPENSATION.

3.1           Base Salary. During the Term, the Executive shall be entitled to a
base salary (the “Base Salary”) payable no less frequently than in equal
bi-weekly installments (each, an “Installment”) at an annualized rate of TWO
HUNDRED TWELVE THOUSAND DOLLARS ($212,000.00). During the Term, the Base Salary
shall be reviewed annually for increase (but not decrease) by the Company, and
any such increase shall be at the sole discretion of the Company. In conducting
such annual review (the “Annual Review”), the Company shall take into account
any change in the Executive’s responsibilities, increases in the compensation of
other executives of the Company or of any Affiliate (or of any competitor(s) of
either or both), the performance of the Executive and/or any other pertinent
factors. if an increase is approved by the Company, then such increased Base
Salary shall then constitute the Executive’s “Base Salary” for purposes of this
Agreement.

3.2           Bonus. In addition to the Base Salary, Executive shall be entitled
to an Annual Calendar Year Bonus of ONE HUNDRED THOUSAND ($100,000.00)
(“Bonus”). The Bonus shall be paid no later than February 28 of the subsequent
year in which the Bonus was earned.

3.3           LTIP. The Executive is eligible to participate in the LTIP as it
is eventually formulated and implemented by the Company.

4.             PENSION AND WELFARE BENEFIT PLANS AND OTHER PLANS. Beginning on
the Effective Date, the Executive shall be entitled to participate in all
employee benefit programs and plans, consistent with the terms of such programs
and plans, made available to the Company’s executives or salaried employees
generally, as such programs may be in effect from time to time. Provided that,
in the

4


--------------------------------------------------------------------------------




event the Company implements an Annual Incentive Plan, (AIP), Executive shall
not participate in the AIP in any manner.

5.             BUSINESS EXPENSE REIMBURSEMENT AND PERQUISITES.

5.1           Expense Reimbursement. During the Term, and in accordance with
applicable company policies, the Executive shall be entitled to receive
reimbursement by the Company for all reasonable out-of-pocket expenses incurred
by him in performing services under this Agreement and in relation to the
Company, subject to providing reasonable documentation of such expenses.

5.2           Perquisites. During the Term, the Executive also shall be entitled
to any of the Company’s executive perquisites in accordance with the terms and
provisions of the applicable policies. Executive shall be entitled to
participate in all PTO and Vacation programs, consistent with the terms of such
programs, made available to the Company’s executives or salaried employees
generally, as such programs may be in effect from time to time.

6.             TERMINATION OF EMPLOYMENT.

6.1           Termination Due to Death or Disability. The Executive’s employment
shall be terminated immediately in the event of his death or Disability. In the
event of a termination due to the Executive’s death or Disability, the Executive
or his estate, as applicable, shall be entitled, in lieu of any other
compensation whatsoever, to the following:

(a)           any earned and non-paid Installment of Base Salary at the rate in
effect at the time of his termination through the date of death;

(b)           reimbursement of expenses incurred but not paid prior to such
termination of employment;

(c)           such rights to other benefits as may be provided in applicable
plans and programs of the Company, according to the terms and provisions of such
plans and programs;

(d)           all target compensation associated with the LTIP calculated pro
rata for the portion of the fiscal year prior to the Executive’s death or
Disability; and

(e)           all accrued but unpaid bonus prior to the date of the Executive’s
death or Disability.

6.2           Termination by the Company for Cause. The Company may terminate
the Executive’s employment for Cause at any time during the Term by giving
written notice to the Executive of the Company’s intention to terminate his
employment for Cause. Such written notice shall describe with reasonable
specificity (a) the particular act, acts, or omission that provides the basis of
the Company’s termination of the Executive for Cause; and (b) one or more
reasonable and acceptable remedy(ies) for such act, acts or omission. Unless the
Company, in good faith, reasonably determines that the Executive’s act, acts, or
omission is incapable of correction, which may include but are not limited to
those acts set forth 1.5 above, the Executive shall be given thirty (30)
calendar days from the receipt of such notice to cure such act, acts, or
omission as stated in the notice. During such cure period, the Executive shall
be given the reasonable opportunity to meet with the Existing Majority Equity
Holder to defend such act, acts, or omission. During such cure period, the
Executive shall continue to be paid his Base Salary. If after thirty (30)
calendar days, in the sole discretion of the Company, the Executive is unable to
cure such act, acts, or omission that was the written basis for termination by
the Company for Cause, then the Executive’s employment with the Company
automatically shall be terminated under this Subsection 6.2

5


--------------------------------------------------------------------------------




for Cause. In the event of a termination for Cause, the Executive shall be
entitled, in lieu of any other compensation and benefits whatsoever, to the
following:

(a)           any earned and non-paid Installment of Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment;

(b)           reimbursement of expenses incurred but not paid prior to such
termination of employment; and

(c)           such rights to other benefits (except for Bonus) as may be
provided in applicable plans and programs of the Company, according to the terms
and conditions of such plans and programs.

Notwithstanding the foregoing, the Company may immediately terminate the
Executive for Cause, and there shall be no cure period if the Executive is
unable to perform the essential functions of his job for a period of ninety (90)
consecutive days.

6.3           Termination by the Company Without Cause. Notwithstanding any
other provision of this Agreement, the Company may terminate the Executive’s
employment without Cause, other than due to death or Disability, at any time
during the Term by giving thirty (30) days’ written notice to the Executive or
payment in lieu of notice. In the event that the Company terminates the
Executive’s employment without Cause and subject to Section 7 hereof, the
Executive shall be subject to and shall be entitled, in lieu of any other
compensation and benefits whatsoever, to:

(a)           in addition to any earned and non-paid Installment of Base Salary
at the rate in effect at the time of his termination through the date of
termination of employment, an amount equal to either: forty percent (40%) of
Executive’s Base Salary in effect at the time of termination and forty percent
(40%) of a pro rata portion of the Bonus or the balance of Base Salary still
unpaid for the remaining Term of this Agreement plus the applicable amount of
the Bonus, whichever is smaller.

(1)           one hundred percent (100%) of the foregoing payment (set out in
Section 6.3(a)) shall be made by the Company to the Executive in a lump sum upon
satisfaction of the conditions set forth in Section 8.3;

(b)           reimbursement for expenses incurred but no paid prior to such
termination of employment.

(c)           such rights to other benefits as may be provided in applicable
plans and programs of the Company, according to the terms and conditions of such
plans and programs; and

(d)           Executive shall be subject to the Restriction Area and the
Restricted Period provision set forth herein in Sections 1.19 and 1.20
respectively.

6.4           Termination by the Executive for Good Reason. The Executive may
terminate his employment for Good Reason by giving written notice to the Company
of the Executive’s intention to terminate his employment for Good Reason. Such
written notice shall describe with reasonable specificity (a) the particular
act, acts, or omission that provides the basis for the Executive’s termination
for Good Reason; and (b) one or more reasonable and acceptable remedy(ies) for
such act, acts or omission. The Company shall be given thirty (30) calendar days
from the receipt of such notice to cure such act, acts, or omission as stated in
the foregoing notice. During such cure period, the Executive shall continue to
perform as set forth herein. If after thirty (30) calendar days, the Company is
unable to cure such act, acts, or omission that was the written basis for
termination by the Executive for Good Reason the Executive

6


--------------------------------------------------------------------------------




shall terminate his employment with the Company under this Section 6.4. In the
event of a termination for Good Reason and subject to Section 7 hereof, the
Executive shall be entitled, in lieu of any other compensation and benefits
whatsoever, to the following:

(a)           any earned and non-paid Installment of Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment. One hundred percent (100%) of the foregoing payment shall be made by
the Company to the Executive in a lump sum upon satisfaction of the conditions
set forth in Section 8.3;

(b)           reimbursement for expenses incurred but not paid prior to such
termination of employment;

(c)           such rights to other benefits (except for Bonus) as may be
provided in applicable plans and programs of the Company, according to the terms
and conditions of such plans and programs; and

6.5           Termination by the Executive Without Good Reason. The Executive
may terminate his employment on his own initiative at any time and for any
reason upon thirty (30) days’ prior written notice to the Company. In the event
of a termination without Good Reason, the Executive shall be entitled, in lieu
of any other compensation and benefits whatsoever, to the following:

(a)           any earned and non-paid Installment of Base Salary at the rate in
effect at the time of his termination through the date of termination of
employment;

(b)           reimbursement of expenses incurred but not paid prior to such
termination of employment; and

(c)           Executive shall be subject to the Restriction Area and the
Restricted Period provisions set forth herein in Sections 1.19 and 1.20
respectively.

6.6           Expiration. Upon expiration of the Term, the Executive shall not
be entitled to any additional compensation after the expiration thereof, but
such termination of employment shall not otherwise affect accrued but unpaid
compensation, benefits, bonus, or otherwise provided under this Agreement or
pursuant to any Company plan or program.

7.             CHANGE IN CONTROL; BUY-OUT OPTION.

7.1           Buyout Termination. The Company shall give the Executive at least
ninety (90) calendar days’ notice of any pending Change in Control. Within
thirty (30) calendar days of receiving notice of a pending Change in Control,
the Executive shall have the option, in his sole and absolute discretion, to
terminate this Agreement by delivering written notice to the Company (“Buy-Out
Termination”). A Buy-Out Termination pursuant to this Section 7 shall be
effective upon the consummation, or closing, of the transaction(s) that will
result in the Change in Control.

7.2           Buyout Payment. Upon a Buyout Termination pursuant to this Section
7, the Executive shall be entitled to all earned but unpaid Base Salary and all
accrued but unpaid benefits, bonus, or otherwise provided under this Agreement
or pursuant to any Company plan or program. In addition to the foregoing, the
Company shall pay the Executive a Buyout Payment in an amount equal to the
annual Base Salary plus an amount equal to the Annual Calendar Year Bonus. One
hundred percent (100%) of the foregoing payment shall be made by the Company to
the Executive in a lump sum upon satisfaction of the conditions set forth in
Section 8.3.

7


--------------------------------------------------------------------------------




8.             CONDITIONS TO PAYMENTS UPON TERMINATION.

8.1           Timing of Payments. Unless otherwise provided herein, any payments
to which the Executive shall be entitled pursuant to Sections 6 (excluding
Section 6.2) and 7 shall be payable upon the satisfaction of the conditions set
forth in Subsection 8.3.

8.2           No Mitigation; No Offset. Notwithstanding any contrary provision
contained herein, so long as the Executives employment terminates in accordance
with Sections 6 or 7 of this Agreement, the exclusive remedies available to the
Executive shall be the amounts due under Section 6 or 7, which are in the nature
of severance payments, or liquidated damages, or both, and are not in the nature
of a penalty. The Executive shall have no duty to mitigate, and there shall be
no offset against amounts due to the Executive on account of any remuneration
attributable to any subsequent employment that the Executive may obtain after
termination of this Agreement. In the event of a termination of this Agreement,
neither Party shall publish in any way or make any negative comment or statement
about the other Party or concerning the reasons for such termination. The
provisions of this Subsection 8.2 shall survive the expiration or earlier
termination of this Agreement.

8.3           General Release. No payments or benefits payable to the Executive
upon the termination of his employment pursuant to Section 6 or 7 of this
Agreement shall be made to the Executive unless and until he executes a general
release substantially in the form attached hereto as Exhibit “A”.

8.4           Compliance with the Agreement. Payments or benefits payable to the
Executive upon the termination of his employment pursuant to Sections 6 or 7 of
this Agreement shall be made by the Company to the Executive in reliance upon
the Executive’s compliance with any material, post-employment obligation
contained in this Agreement, including, without limitation, those obligations
contained in Sections 10 and 11 of this Agreement.

8.5           Continuing Obligations of the Executive. No act or omission by the
Executive in breach of this Agreement, including, without limitation, his
failure to execute the general release, shall be deemed to permit the Executive
to forego or waive such payments in order to avoid his obligations under Section
10 and 11 of this Agreement.

9.             INDEMNIFICATION. The Company agrees that if the Executive is made
a party or is threatened to be made a party to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (an “Indemnifiable
Action”), by reason of the fact that he is or was a director or officer of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, regardless of whether the basis of such Indemnifiable
Action is alleged action in an official capacity as a director, officer, member,
employee or agent, he shall be indemnified and held harmless by the Company to
the fullest extent permitted by Nevada law and the Company’s by-laws and
operating agreements, as applicable, as the same exist or may hereafter be
amended (but, in the case of any such amendment to the Company’s by-laws and/or
operating agreement(s), only to the extent such amendment permits the Company to
provide broader indemnification rights than the Company’s by-laws and/or
operating agreement(s) permitted the Company to provide before such amendment),
against all expense, liability and loss (including, without limitation,
attorneys’ fees, costs, judgments, fines, and amounts paid or to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith.

8


--------------------------------------------------------------------------------




10.           NON-SOLICITATION AND NON-DISCLOSURE.

10.1         General. The Parties understand and agree that the purpose of the
restrictions contained in this Section 10 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. The
Executive acknowledges and agrees that the restrictions are reasonable and do
not, and will not, unduly impair his ability to make a living after the
termination of his employment with the Company.

10.2         Non-Solicitation. In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, the
Executive warrants and covenants that during the Term and/or during the
Restriction Period, if applicable, that Executive shall not unless acting on
behalf of the Company or on behalf of any Affiliate, directly or indirectly, for
himself or any third party, or alone or as a member of a partnership, or as an
officer, director, shareholder or otherwise:

(a)           call on, solicit, induce to leave and/or take away, or attempt to
call on, solicit, induce to leave and/or take away, any of the customers of the
Company, either for Executive’s own account or for any third party;

(b)           call on, solicit and/or take away, any potential or prospective
customer of the Company, on whom the Executive called or with whom Executive
became acquainted during employment (either before or during the Term), either
for Executive’s own account or for any third party; and/or

(c)           approach or solicit any employee or independent contractor of the
Company with a view towards enticing such person to leave the employ or service
of the Company, or hire or contract with any employee or independent contractor
of the Company, without the prior written consent of the Company, such consent
to be within the Company’s sole and absolute discretion.

10.3         Non-Compete. In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, the
Executive warrants and covenants that during the Term, Executive shall not
accept any position or affiliation with, or render any services to any Competing
Business. Further, Executive warrants and covenants that Executive, during the
Restriction Period, if applicable, shall not accept any position or affiliation
with, or render any services to any Competing Business within the Restricted
Area.

10.4         Non-Disclosure. In consideration for this Agreement to employ the
Executive and the other valuable consideration provided for hereunder, the
Executive warrants and covenants that Executive shall not engage in the
following acts:

(a)           make known to any third party the names and addresses of any of
the customers of the Company, or any other information pertaining to those
customers; and/or

(b)           make known to any third party any Confidential Information.

10.5         Survival. The Executive agrees that the provisions of this Section
10 shall survive the termination of this Agreement by the Company for Cause or
by the Executive without Good Reason.

9


--------------------------------------------------------------------------------




11.           CONFIDENTIAL INFORMATION AND COMPANY PROPERTY.

11.1         Confidential Information.  The Executive understands and
acknowledges that Confidential Information constitutes a valuable asset of the
Company and its Affiliates and may not be converted to the Executive’s own or
any third party’s use by the Executive. Accordingly, the Executive hereby agrees
that he shall not directly or indirectly, during the Term or any time
thereafter, disclose any Confidential Information intentionally to any Person
not authorized by the Company to receive such Confidential Information. The
Executive further agrees that he shall not directly or indirectly, during the
Term or any time thereafter, use or make use of any Confidential Information in
connection with any business activity other than that of the Company. The
Parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or the Executive’s obligations under any
applicable laws regarding trade secrets and unfair trade practices.

11.2         Company Property.  All Company Property is and shall remain
exclusively the property of the Company. Unless authorized in writing to the
contrary, the Executive promptly shall deliver to the Company upon termination
or expiration of this Agreement, or at any other time the Company reasonably may
so request, all Company Property that the Executive has in his possession.

11.3         Required Disclosure. in the event the Executive is required by law
or court order to disclose any Confidential Information or to produce any
Company Property, the Executive promptly shall notify the Company of such
requirement and provide the Company with a copy of any court order or of any law
that requires such disclosure and, if the Company so elects, to the extent
permitted by law, give the Company an adequate opportunity, at its own expense,
to contest such law or court order prior to any such required disclosure or
production by the Executive.

11.4         Survival.  The Executive agrees that the provisions of this Section
11 shall survive the termination of this Agreement.

12.           MUTUAL ARBITRATION AGREEMENT. Except for disputes relating to
Worker’s Compensation claims of the Executive, any and all disputes that may
arise between the Parties, which shall include but are not limited to any
employment related claim whether based on statute or common law and/or disputes
relating to this Agreement, shall be resolved by arbitration administered by the
American Arbitration Association under its National Rules for Resolution of
Employment Disputes or other applicable rules or as otherwise mutually agreed to
by the Parties. Any arbitration under this paragraph shall take place in Las
Vegas, Nevada and shall be governed by the procedural and substantive law of
Nevada. However, nothing herein shall preclude or prohibit the Company or the
Executive from seeking or obtaining injunctive relief in court.

13.           NOTICES. All notices, demands and requests required or permitted
to be given to either Party under this Agreement shall be in writing and shall
be deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the Party concerned at the address indicated below or to such changed address of
which such Party may subsequently give written notice:

If to the Company:

 

CasaBlanca Resorts

 

 

Attn. Mr. Robert R. Black, Sr.

 

 

911 North Buffalo, Suite 201

 

 

Las Vegas, Nevada 89128

 

10


--------------------------------------------------------------------------------




 

With a copy to:

 

Black, LoBello & Pitegoff

 

 

Attn. Tisha Black-Chernine, Esq.

 

 

6885 West Charleston Boulevard

 

 

Las Vegas, Nevada 89117

 

 

 

 

If to the Executive:

 

Mr. Curt Mayer

 

 

5820 El Capitan Way

 

 

Las Vegas, NV 89149

 

14.           ASSIGNMENT. Executive understands that his employment, or
continued employment, is consideration for the Non-Competition, Non-Disclosure
and Non-Solicitation Covenants contained herein in Section 10 of this Agreement.
Executive also understands and agrees that in consideration of the payment of
ONE HUNDRED DOLLARS ($100.00), which Executive has received upon execution of
this Agreement, the Non-Competition Covenants in Section 10 of this Agreement
shall be assignable by Company as set forth herein. Further, it is understood
that the Executive may not assign any rights under this Agreement.

15.           BENEFICIARIES/REFERENCES. The Executive shall be entitled to
select a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following the Executive’s death and may change such election
by giving the Company written notice thereof pursuant to this Agreement. In the
event of the Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to the Executive shall be deemed, where appropriate,
to refer to his beneficiaries, estate or other legal representative.

16.           SURVIVORSHIP. The respective rights and obligations of the Parties
hereunder shall survive the expiration or earlier termination of this Agreement
to the extent necessary to the intended preservation of such rights and
obligations. The provisions of this Section 16 are in addition to the
survivorship provisions of any other section of this Agreement.

17.           REPRESENTATIONS AND WARRANTIES OF THE EXECUTIVE. The Executive
hereby represents and warrants that he has the full legal capacity to enter into
this Agreement and that there is no agreement to which he is a party or
beneficiary that would prevent, contravene or otherwise adversely impact the
Executive’s ability to comply with the terms and obligations set forth herein.

18.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to the Executive that there is no agreement to which it
is a party or beneficiary that would prevent, contravene or otherwise adversely
impact the Company’s ability to comply with the terms and obligations set forth
herein. As of the Effective Date, the Company further represents and warrants to
the Executive that upon execution of this Agreement, this Agreement shall become
a binding obligation of the Company and shall be enforceable against it in
accordance with its terms, except as may be limited by laws generally affecting
the enforcement of contracts. The Company further represents and warrants that
the Company is comprised of two limited liability companies and a corporation,
duly organized and incorporated, respectively, validly existing and in good
standing under the laws of the State of Nevada and are duly qualified and in
good standing in such other jurisdictions wherein the nature of the business
transacted by it or them or property owned by it or them makes such
qualification necessary. The Company has the valid limited liability company
power and corporate power to enter into and perform all of its obligations under
this Agreement, and this Agreement has been authorized by all necessary limited
liability company action and corporate action.

11


--------------------------------------------------------------------------------




19.           ENTIRE AGREEMENT. This Agreement contains the entire agreement
between the Parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, express or implied, between the Parties with respect
hereto. No representations, inducements, promises or agreements that are not set
forth herein shall be of any force or effect.

20.           ASSIGNABILITY; BINDING NATURE. This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
heirs and assigns; provided, however, that no rights or obligations of the
Executive under this Agreement may be assigned or transferred by the Executive,
other than rights to compensation and benefits hereunder, that may be
transferred only by will or operation of law and subject to the limitations of
this Agreement.

21.           AMENDMENT OR WAIVER. No provision in this Agreement may be amended
or waived unless such amendment or waiver is agreed to in writing, signed by
both Parties. No waiver by one Party of any breach by the other Party of any
condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of a similar or dissimilar condition or provision at
the same or any prior or subsequent time.

22.           SEVERABILITY. In the event that any provision or portion of this
Agreement, except Section 6, Section 7 and Section 10, shall be determined to be
invalid or unenforceable for any reason, in whole or in part, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect to the fullest extent permitted by law. If Section 6,
Section 7 or Section 10 is determined to be invalid or unenforceable for any
reason, in whole or in part, either Party may terminate this Agreement without
further obligations or duties hereunder.

23.           GOVERNING LAW. To the extent not otherwise expressly stated
herein, any and all dispute resolution shall be governed by and construed and
interpreted in accordance with the procedural and substantive laws of the State
of Nevada without reference to the principles of conflict of laws thereof.

24.           HEADINGS. The headings of the sections and subsections contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

25.           COUNTERPARTS. This Agreement may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same Agreement with the same effect as
if all Parties had signed the same signature page. Any signature page of this
Agreement may be detached from any counterpart of this Agreement and reattached
to any other counterpart of this Agreement identical in form hereto but having
attached to it one or more additional signature pages

26.           ACKNOWLEDGMENT. The Executive represents and acknowledges that he
has carefully read this Agreement in its entirety, understands the terms and
conditions contained herein, has had the opportunity to review this Agreement
with legal counsel of his own choosing and has not relied on any statements made
by the Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and is
entering into this Agreement knowingly and voluntarily.

27.           ATTORNEYS’ FEES. In the event an action, claim or suit is brought
to enforce the terms of this Agreement or to collect damages claimed as a result
of a breach of this Agreement, the prevailing party shall be entitled to recover
its reasonable attorneys’ fees, costs and all other expenses reasonably
associated with the enforcement of this Agreement.

12


--------------------------------------------------------------------------------




28.           GAMING INVESTIGATION. In the event the Executive is required to
apply for and obtain any license, permit, approval, authorization, registration,
finding of suitability, or otherwise from any Gaming Authority necessary for the
conduct of the Executive’s business on behalf of the Company (collectively, the
“Approvals”), then the Company shall pay all costs and expenses of any nature
whatsoever, including reasonable attorneys’ fees, in connection with such
Approvals, including, without limitation, any costs and expenses of any nature
whatsoever associated with the investigation of the Executive by any Gaming
Authority.

29.           TOLLING; In the event Executive breaches any of the covenants
contained herein and Company seeks compliance with those covenants by judicial
proceedings, the time periods during which Executive is restricted by said
covenants shall be extended by the time during which the Executive is found by a
court of competent jurisdiction to have been in breach of said covenants.

30.           LIMITATION OF RESTRICTIONS. It is the intention of the parties
hereto that the potential restrictions on Executive’s future employment and
communications imposed by sections 10 and 11 of this Agreement be reasonable in
both duration and geographic scope and in all other respects. If for any reason
any court of competent jurisdiction shall find any of the provisions of sections
10 and 11 unreasonable in duration or geographic scope or otherwise, the parties
agree that the restrictions and prohibitions contained therein shall be reduced
or limited so as to be effective to the fullest extent allowable under
applicable law.

[Signatures appear on the following page.]

13


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the Parties have executed this Agreement as of the Effective
Date.

COMPANY

 

 

 

 

 

Virgin River Casino Corporation,

CasaBlanca Resorts, LLC,

a Nevada corporation

a Nevada limited liability company

 

 

 

 

 

 

 

 

By:

Robert “Randy” Black, Sr.

By:

Robert “Randy” Black, Sr.

Its:

President

Its:

Managing Member

 

 

 

 

 

 

 

 

RBG, LLC,

 

a Nevada limited liability company

 

 

 

 

 

 

 

 

 

By:

Robert “Randy” Black, Sr.

By:

Curt Mayer

Its:

Managing Member

 

 

 

 

 

 

 

 

 

 

 

14


--------------------------------------------------------------------------------




EXHIBIT A

 

GENERAL RELEASE

1.             I, CURT MAYER (the `Executive”), for and in consideration of
certain payments to be made and the benefits to be provided to me under Section
8 of my Employment Agreement dated as of                                  (the
“Employment Agreement”) with VIRGIN RIVER CASINO CORPORATION, A NEVADA
CORPORATION, RBG, LLC, A NEVADA LIMITED LIABILITY COMPANY, AND CASABLANCA
RESORTS LLC, A NEVADA LIMITED LIABILITY COMPANY (collectively the “Company”),
and conditioned upon such payments and provisions, do hereby REMISE, RET.EASE,
AND FOREVER DISCHARGE the Company and each of its subsidiaries and affiliates,
their officers, directors, shareholders, partners, members, employees, attorneys
and agents, their respective successors and assigns, heirs, executors and
administrators (hereinafter collectively included within the term the
“Company”), acting in any capacity whatsoever, of and from any and all manner of
actions and causes of actions, suits, debts, claims and demands whatsoever in
law or in equity, which I ever had, now have, or hereafter may have, or which my
heirs, executors or administrators hereafter may have, by reason of any matter,
cause or thing whatsoever from the beginning of my employment with the Company
to the date of these presents arising from or relating in any way to my
employment relationship and the termination of my employment relationship with
the Company, including but not limited to, any claims which have been asserted,
could have been asserted, or could be asserted now or in the future under any
federal, state or local laws, including any claims under the Age Discrimination
in Employment Act (“ADEA”), 29 U.S.C. §621 et seq., Americans with Disabilities
Act (“ADA”), 42 U.S.C. §2000e et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. §2000e et seq., any contracts between the Company and me and any
common law claims now or hereafter recognized and all claims for counsel fees
and costs; provided, however, that this General Release shall not apply to any
entitlements under the terms of the Employment Agreement or under any other
plans or programs of the Company in which I participated and under which I have
accrued and become entitled to a benefit.

2.             I hereby agree and recognize that my employment by the Company
was permanently and irrevocably severed on                                 , and
the Company has no obligation, contractual or otherwise to me to hire, rehire or
re-employ me in the future. I acknowledge that the terms of the Employment
Agreement provide me with payments and benefits which are in addition to any
amounts to which I otherwise would have been entitled.

3.             I hereby agree and acknowledge that the payments and benefits
provided by the Company are to bring about an amicable resolution of my
employment arrangements and are not to be construed as an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by the Company and that this Agreement and General Release is made
voluntarily to provide an amicable resolution of my employment relationship with
the Company and the termination of the Employment Agreement.

4.             I hereby certify that I have read the terms of this General
Release, that I have been advised by the Company to discuss it with my attorney,
and that I understand its terms and effects. I acknowledge, further, that I am
executing this General Release of my own volition with a full understanding of
its terms and effects and with the intention of releasing all claims recited
herein in exchange for the consideration described in the Employment Agreement,
which I acknowledge is adequate and satisfactory to me. None of the above-named
parties, nor their agents, representatives, or attorneys have made any
representations to me concerning the terms or effects of this General Release
other than those contained herein.

15


--------------------------------------------------------------------------------




5.             I hereby acknowledge that I have been informed that I have the
right to consider this General Release for a period of 21 days prior to
execution. I also understand that I have the right to revoke this General
Release for a period of seven days following execution by giving written notice
to the Company.

Intending to be legally bound hereby, I execute the foregoing General Release
this          day of                      , 20    .

Witness

 

Executive

 

 

 

 

 

 

 

 

Curt Mayer

 

16


--------------------------------------------------------------------------------